                       CaseCase
                            1:19-cv-00490-MSM-LDA
                                 1:09-bk-11246 ClaimDocument
                                                     3-1 Part 3 27-1
                                                                  FiledFiled
                                                                        04/15/09
                                                                             10/06/20
                                                                                    Desc
                                                                                       Page
                                                                                         Note
                                                                                            1 of Page
                                                                                                 4 PageID
                                                                                                      1 of #:
                                                                                                           4 263




                                                          INITIAL INTEREST 5 M NOTE

                        FEBRUARY 3, 2006                                             QUINCY                                       MASSACHUSETTS
                                LVatej                                                    [City]                                       [State]


                               275 FRENCHTOWN ROAD, EAST GREENWICH, RHODE ISLAND 02818
                                                                            [Property Address 1


                       1.   BORROWER'S PROMISE TO PAY
                             ln return for a loan that I have received, I promise to pay U.S. $ 3 0 6, 0 0 0 . 0 0         (this amount is
                       called "Principal"), plus interest, to the order of the Lender. The Lender is CONSUMER HOME
                       MORTGAGE CORP OF AMERICA, A CORPORATION (CFL # ma1286)
                       I will make all payments under this Note in the form of cash, check or money order.
                             I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and
                       who is entitled to receive payments under this Note is called the "Note Holder."

                       2.   INTEREST
                             Interest will be charged on unpaid principal until the full amount of Principal has been paid. l will pay interest
                       at a yearly rate of          6 . 8 7 5 %.
                             The interest rate required by this Section 2 is the rate I will pay both before and after any default described in
                       Section 6(8) of this Note.

                       3.   PAYMENTS
                               {A) Time and Place of Payments
                               I will make a payment every month on the 1st           day of the month beginning on APRIL 1
                       2 006                . Before the first fully amortizing principal and interest payment due date, my monthly payments
                       will be only for the interest due on the unpaid principal of this Note. The due date of my first payment including fully
                       amortizing principal and interest is the 1st day of APRIL, 2016                                      . I will make payments
                       every month until I have paid all of the principal and interest and any other charges described below that I may owe
                       under this Note. Each monthly payment will be applied as of its scheduled due date and if the payment includes both
                       principal and interest, it will be applied to interest before Principal. If, on MARCH 1 , 2 0 3 6
                       I still owe amounts under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."
                               I will make my monthly payments at 6 0 MCGRATH HWY, QUINCY, MASSACHUSETTS
                       02169
                                                                                         or at a different plact: if rs:quirt:d by the Note Holder.
                             (B) Amount of Monthly Payments
                             My monthly payment will be in the amount of U.S. $ 1, 7 5 3 , 13                  until the due date of the first
                       fully amortizing principal and interest payment. Beginning with the first fully amortizing principal and interest
                       payment, my payment will be in the amount of U.S. $2,349.51
                             The Note Holder will notify me prior to the date of any change in the amount of my monthly payment in
                       accordance with Section 7 of this Note. The Note Holder will provide the title and telephone number of a person who
                       will answer any questions I may have regarding the notice.

                                                                                                                 ()I .1J
                                                                                                         .   ~,
                                                                                                             ___,,,,
                                                                                                                       /\(   _




                                                                           --- - - - - - - - - - - - - - - - - - - - - - - - -
                       MULTISTATE INITIAL INTEREST FIXED RATE NOTE - Single Family                                               DocMagic~       aoo-1!49-1362
                       Freddie Mac MODIFIED INSTRUMENT                                                                                www.docmagic.com
                       Form 5206 5/04                                          Page 1 of 4




l\~106.not.i .ten."!
                     CaseCase



                      4.
                          1:19-cv-00490-MSM-LDA

                                                  •
                               1:09-bk-11246 ClaimDocument
                                                   3-1 Part 3 27-1



                           BORROWER'S RIGHT TO PREPAY
                                                                FiledFiled
                                                                      04/15/09
                                                                           10/06/20
                                                                                  Desc
                                                                                     Page
                                                                                       Note
                                                                                          2 of Page

                                                                                                     •
                                                                                               4 PageID
                                                                                                    2 of #:
                                                                                                         4 264




                            I have the right to make payments of Principal at any time before they are due. A payment of Principal only
                      is known as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so.
                      I may not designate a payment as a Prepayment if I have not made all the monthly payments due under this Note.
                            1 may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder
                      will use my Prepayments to reduce the amount of Prim:ipal that I owe under this Note. However, the Note Holder
                      may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my
                      Prepayment to reduce the Principal amount of the Note. If l make a partial Prepayment, there will be no changes in
                      the due date of my monthly payment unless the Note Holder agrees in writing to the changes. If I make a partial
                      Prepayment during the period ending with the <lue date of my last interest only monthly payment, the partial
                      Prepayment will reduce the amount of my mcmthly payment. If I make a partial Prepayment after the due date of my
                      last interest only payment, the amount of my monthly payment will not change unless the Note Holder agrees in
                      writing to that change.

                      5.   LOAN CHARGES
                           If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
                      interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
                      then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
                      and (b) any sums already collected from me which exceeded permitted limits will be refunded to me. The Note
                      Holder may choose to make this n:fum.l by reducing the Principal I owe under this Note or by making a direct payment
                      to me. If a refund reduces Principal, the reduction will be treated as a partial Prepayment.

                      6.   BORROWER'S FAILURE TO PAY AS REQUIRED
                           (A) Late Charge for Overdue Payments
                            If the Note Holder has not received the full amount of any monthly payment by the end of 15           calendar
                      days after the date it is due. I will pay a late charge to the Note Holder. The amount of the charge will be
                                  S • 0 0 0 % of the overdue payment of interest during the period when my payment is interest only, and
                      of principal and interest after that. I will pay this late charge promptly but only once on each late payment.
                            (B) Default
                            If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.
                            (C) Notice of Default
                            If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
                      amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has
                      not been paid and all the interest that I owe on that amount. That date must be at least 30 days after the date on which
                      the notice is mailed to me or delivered by other means.
                            {D) No Waiver By Note Holder
                            Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as
                      described above, the Note Holder will still have the right to do so if I am in default at a later time.
                            (E) Payment of Note Holder's Costs and Expenses
                            If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have
                      the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
                      applicable Jaw. Those expenses include, for example, reasonable attorneys' fees.

                      7.    GIVING OF NOTICES
                             Unless applicable law requires a different method, any notice that must be given to me under this Note will be
                      given by delivering it or by mailing it by first class mail to me at the Property Address above or at a different address
                      if I give the Note Holder a notice of my different address.




                      MUL TISTATE INITIAL INTEREST FIXED RA TE NOTE - Single Family                             DocMagic ei'!MnliJiNl 800-649-1362
                      Freddie Mac MODIFIED INSTRUMENT                                                                    www.docma9ic.com
                      Form 5206 5104                                     Page 2 of 4




U!i.5106.not.2.tem
                    CaseCase
                         1:19-cv-00490-MSM-LDA

                                              •
                              1:09-bk-11246 ClaimDocument
                                                  3-1 Part 3 27-1
                                                               FiledFiled
                                                                     04/15/09
                                                                          10/06/20
                                                                                 Desc
                                                                                    Page
                                                                                      Note

                                                                                                 •
                                                                                         3 of Page
                                                                                              4 PageID
                                                                                                   3 of #:
                                                                                                        4 265



                        Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing
                  it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am
                  given a notice of that different address.

                  8.   OBLIGATIONS OF PERSONS UNDER THIS NOTE
                       If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises
                  made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or
                  endorser of this Note is also obligated to do these things. Any person who takes over these obligations, including
                  the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in
                  this Note. The Note Holder may enforce its rights under this Note against each person individually or against all of
                  us together. This means that any one of us may be required lo pay all of the amounts owed under this Note.

                  9.   WAIVERS
                       l and any other person who has obligations under this Note waive the rights of Presentment and Notice of
                  Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notke
                  of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts due have not
                  been paid.

                  10. UNIFORM SECURED NOTE
                        This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections
                  given lo the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"),
                  dated the same date as this Note, protects the Note Holder from possible losses whi1.:h might result if I do uot keep
                  the promises which I make in this Note. That Security Instrument describes how and under what conditions I may
                  be required to make immediate payment in full of all amounts l owe under this Note. Some of those conditions are
                  described as follows:

                                  Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section
                            18, "Interest in the Property" means any legal or beneficial interest in the Property, indu<ling,
                            but not limited to, those beneficial interests transferred in a bond for deed, contract for deed,
                            installment sales contract or escrow agreement, the intent of which is the transfer of title by
                            Borrower at a future date to a purchaser.
                                  If all or any part of the Property or any Interest in the Property is sold or transferred (or if
                            Borrower is not a natural person and a beneficial inteiest in Bonower is sold or transfem:J)
                            without Lender's prior written consent, Llm<ler may requin: immediate payment in full of all sums
                            secured by this Se1.:urity Instrument. However, this option shall not be exercised by Lender if
                            such exercise is prohibited by Applicable Law.
                                  If Lender exercises this option, Lender shall give Borrower notice of acceleration. The
                            notice shall provi<l1: a p1:riod of not 11:ss than 30 days from the date the notice is given in
                            accordance with Section 15 within which Borrower must pay all sums secured by this Security
                            Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may
                            invoke any remedies permitted by this Security Instrument without further notice or demand on
                            Borrower.




                  MULTISTATE INITIAL INTEREST FIXED RATE NOTE - Single Family                                DocMagic ~          B00-649-1362
                  Freddie Mac MODIFIED INSTRUMENT                                                                       www.docmagic.com
                  Form 5206 5/04                                         Page 3 of 4




i206.not.3.t,ni
                      CaseCase
                           1:19-cv-00490-MSM-LDA

                                                •
                                1:09-bk-11246 ClaimDocument
                                                    3-1 Part 3 27-1
                                                                 FiledFiled
                                                                       04/15/09



                      WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED
                                                                            10/06/20
                                                                                   Desc
                                                                                      Page
                                                                                        Note
                                                                                           4 of Page
                                                                                                4 PageID
                                                                                                     4 of #:
                                                                                                          4 266




                                                                    (Seal)                                              (Seal)
                      JOSEPH MOREL                              -Borrnwer                                           -Borrower




                                                                    (Seal)                                              (Seal)
                                                                -Borrower                                           -Borrower




                                                                 -~ (Seal)         - - - - ~ - - - - - - - - - - - (Seal)
                                                                -Borrower                                           -Borrower




                                                                                                          [Sign Original Only]




                      MUL TISTA TE INITIAL INTEREST FIXED RATE NOTE - Single Family                 DocMag;c;e.~   B00-649-1362
                      Freddie Mac MODIFIED INSTRUMENT                                                      www.docmagic.com
                      Form 5206 5/04                                     Page 4 of 4




~'o5206.110L4. tern
